556 So.2d 488 (1990)
Charles HEALEY and Dwight Alan Fulbright, Appellants,
v.
STATE of Florida, Appellee.
Nos. 89-01305, 89-01315.
District Court of Appeal of Florida, Second District.
February 2, 1990.
Allen R. Smith, Winter Haven, for appellants.
*489 Robert A. Butterworth, Atty. Gen., Tallahassee, and Elaine L. Thompson, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellants Charles Healey and Dwight Fulbright were convicted by a jury of armed robbery and aggravated battery. The same attorney represented both appellants at a single trial. On appeal Healey and Fulbright argue that this multiple representation, plus trial counsel's alleged failure to present an available defense of "voluntary intoxication," constitute a prima facie showing of constitutionally inadequate representation. We disagree. As a general rule this sort of claim is inappropriate for direct appellate review, because it often involves collateral questions of fact which cannot be determined solely on the basis of the trial record. Cumper v. State, 506 So.2d 89 (Fla. 2d DCA 1987). The present case poses no exception.
Affirmed without prejudice to appellants to seek further relief in the trial court pursuant to Florida Rule of Criminal Procedure 3.850.
FRANK, A.C.J., and THREADGILL and PATTERSON, JJ., concur.